Citation Nr: 0739659	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  03-28 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of an 
anterior cruciate ligament deficiency, status post-total left 
knee arthroplasty, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The veteran had active service from June 1980 to June 1987.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2003 rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran's appeal has been twice remanded to the RO, via 
the Appeals Management Center (AMC), in Washington, DC, for 
additional development, in June 2004 and, most recently, 
March 2005.  On each occasion, the AMC continued the 
veteran's current rating and returned the case to the Board 
for further appellate review.


FINDING OF FACT

The veteran's right knee, status post-total right knee 
replacement and post-revision, is manifested by chronic 
residuals of severe painful motion.


CONCLUSION OF LAW

The requirements are met for a rating of 60 percent for total 
right knee replacement residuals.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code (DC) 5055 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
June 2004 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.   VA has 
fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the veteran of the need to submit all pertinent 
evidence in his possession.  While the veteran may not have 
received full notice prior to the initial decision, after 
notice was provided he was afforded a meaningful opportunity 
to participate in the adjudication of the claim, and the 
claim was readjudicated.  The veteran was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

The veteran's appeal was certified to the Board prior to the 
decision of the U.S. Court of Appeals for Veterans Claims in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
fact that the veteran was not informed of how disability 
ratings and effective dates are determined is not prejudicial 
in light of the decision reached below.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

One other preliminary point merits mentioning.  The Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The March 2002 VA examination report notes the veteran's 
initial total left knee replacement in January 2001, and his 
revision surgery in November 2001 to repair loose hardware.  
A June 2002 rating decision assigned a 100 percent rating, 
effective November 2001 and extended the 100 percent rating 
to January 2002.  His current 30 percent rating was assigned, 
effective January 2003.  The June 2003 rating decision, the 
decision on appeal, continued the 30 percent rating.  In 
light of the left knee having been rated at 100 percent for 
the two years prior to his current claim, which was received 
by the RO in May 2003, the Board will determine the veteran's 
appeal on the basis of the medical evidence of record from 
January 2003 onwards.

Governing Law and Regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 
but cf. Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007) (a staged rating is appropriate in an increased 
rating claim if the evidence shows multiple stages of 
disability within the applicable time period).

Analysis

The applicable rating criteria for knee replacements provide 
for an analogous rating under DCs 5256, 5261, or 5262, as 
appropriate, with a minimum rating of 30 percent, which is 
the veteran's current rating.  38 C.F.R. § 4.71a, DC 5055.  
Chronic residuals consisting of severe painful motion or 
weakness in the affected area warrant a 60 percent rating.  
Id.

VA outpatient treatment records note the veteran's complaints 
and treatment for chronic left knee pain following his 
surgical procedures.  The May 2003 VA examination report 
notes the left knee was grossly enlarged, consistent with 
being an arthroplastic knee, ROM was 0 to 95 degrees, and 
motor strength of flexion and extension was 5/5.  There was 
some anterior slippage but no instability.  March 2004 
entries note swelling but no tenderness.  While testing of 
his lateral and medial meniscus evoked pain, the left knee 
did not manifest any loss of ROM.  The veteran's left knee 
symptoms were aggravated in May 2004 when he twisted it on 
gravel while at work.  ROM was limited on flexion and 
extension, but X-rays showed the prosthetic alignment as 
intact.  He was told to use a cane at all times until 
improvement was shown.  In June 2004, a left heel wedge was 
suggested for use along with the brace.

The April 2005 VA examination report notes the veteran's 
report that he could walk no more than 100 yards without 
triggering pain.  The examiner noted that he presented 
without the aid of a cane or brace, and he walked with a 
decided limp.  Also noted was that the veteran worked full 
time as a car detailer, work that he stated he accomplished 
with frequent pain.  He told the examiner that he took 
Naprosyn during the day and Propoxyphene at bedtime.
Examination showed the left knee to be stable in all planes, 
and the left knee manifested ROM of 0 to 100 degrees, with 
pain only at the extreme of flexion.  The examiner noted that 
there was no apparent weakness in either leg, and that August 
2004 X-rays showed stability of the joint and expected post-
operative changes, but no other abnormalities.  The left knee 
did not exhibit additional limitation due to pain, fatigue, 
weakness, or lack of endurance, following repetitive use.

In response to the October 2005 SSOC, the veteran submitted a 
statement wherein he asserted that he was in constant pain at 
all times and, on occasion, his knee locked up and gave away, 
but he worked through the pain.  He also submitted a letter 
from his employer to the effect that the veteran's physical 
limitations disqualified him from consideration for 
promotions or raises, and on several occasions the veteran 
had to be sent home because of pain and limited mobility.  
The veteran's employer did not elaborated further. Given the 
severity and chronic nature of the left knee pain experienced 
by the veteran, the Board finds that functional impairment 
due to the disability at issue is more appropriately 
reflected by a 60 percent evaluation. The benefit of the 
doubt is resolved in the veteran's favor. See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 
C.F.R. § 4.45.

ORDER

Entitlement to an increased rating of 60 percent for 
residuals of an anterior cruciate ligament deficiency, status 
post-total left knee arthroplasty, is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


